Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 11/16/18 and Applicant’s response filed 3/26/21 are acknowledged and have been entered.

2.  Applicant's election of the species MHC class II in Applicant’s response filed 3/26/21 is acknowledged. 

Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

Claims 20-34 and 36-39 read on the elected species.  

Accordingly, claim 35 (non-elected species) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 20-34 and 36-39 are presently being examined as they read upon the elected species.

3.   The use of the terms MILTENYI and NICOLET, which are trade names or marks used in commerce, have been noted in this application.  The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  It appears that the description for the “PEG linkers at column 3 in Table 1 of the specification for linker codes A1 and A2 are reversed, as A1 appears to be the amine functional group, while A2 appears to be the carboxyl functional group.

5.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

6.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.  Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 is indefinite in the recitation of “The method of claim 30”, a canceled claim, because it is not clear what is meant.  

8.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.  Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Instant dependent claim 23 recites “wherein the thermal decomposition occurs in the presence of functionalized PEG molecules”, while instant base claim 20 recites “terminally decomposing iron acetyl acetonate in the presence of functionalized PEG molecules”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
12.  Claims 20-23, 25-29, 31-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Clemente-Casares et al (J. Mol. Med. 2011, 89: 733-742) in view of Tu et al (Colloids and Surfaces, 8/16/2013, 436: 854-861) and Hultman et al (ACSNano, 2008, 2(3): 477-484).
Clemente-Casares et al teach that systemic delivery of NPs coated with peptide/MHC molecules relevant to T1D autoimmunity triggered the expansion of cognate memory autoregulatory, disease-suppressing T cells and suppressed the progression of autoimmune attack against insulin-producing beta cells and restored glucose homeostasis.  Clemente-Casares et al teach that this therapeutic avenue exploits a paradigm in the progression of chronic autoimmune responses that enables the rational design of disease-specific nanovaccines capable of blunting autoimmunity in an antigen-specific manner without impairing systemic immunity, for a whole host of autoimmune diseases. Clemente-Casares et al teach that peptide/MHC (pMHC)-coated NPs would dampen autoreactive T cell responses with significantly higher efficiency than soluble pMHC complexes owing to multimeric valency, superior TCR cross-linking properties of pMHCs anchored onto small NPs (5-50 nM in diameter) which is significantly smaller in diameter than a cell, unlike the case for the artificial APCs that use micro or cell-sized particles, and protection of the NP-bound pMHC molecules from degradation which would lengthen their half-life in circulation. Clemente-Casares et al teach that pMHC-coated NPs boost disease-generated autoregulatory T cell memory.  Clemente-Casares et al teach that pMHC class II complexes can be used to blunt autoimmune responses, for example MHC class II molecules bearing PLP or MBP peptides relvant to MS in humans or EAE in a rodent model of MS.  Clemente-Casares et al teach that the agonistic and thus tolerogenic properties of pMHC complexes are proportional to their valency, hence avidity.  Clemente-Casares et al teach that iron oxide nanoparticles and pMHC complexes are devoid of toxicity for use in vivo, and that the pMHC-nanoparticle combination will therefore likely be safe.  Clemente-Casares et al teach investigating the immunoregulatory potency of pMHC-based nanovaccines be optimizing pMHC valency, nanoparticle size and density.  Clemente-Casares et al teach that these pMHC-NPs can also be used to induce, maintain, or enhance the suppressive function of expanded pools of autoregulatory T cells.
Clemente-Casares et al do not teach wherein the iron oxide nanoparticles are made by a method comprising thermally decomposing iron acetyl acetonate in the presence of functionalized PEG molecules to obtain functionalized PEG iron oxide nanoparticles, wherein the thermal decomposition occurs at a temperature from about 80 to about 300 degrees C, and contacting the functionalized PEG iron oxide NPs with the pMHC.  
Tu et al teach preparation of superparamagnetic iron oxide nanoparticles (i.e., NPs that are termed SPIONs) by thermal decomposition of iron (III) acetylacetonate (Fe(acac)3) in MPEG (i.e., methoxy-PEG) at 260 degrees C for 1 hour, wherein the NPs were collected with a magnet. Tu et al teach that the NPs were 8.8 nm in size, 26-28 nm in hydrodynamic size.  (See entire reference, especially abstract, introduction and section 2.2.)
Hultman et al teach Fe2O3 iron oxide NPs having a core diameter of 5 nm and a final coated diameter of 10 nm, wherein the NPs comprise 2 kDa methoxy-poly(ethylene glycol) (mPEG)-maleimide, whereby the maleimide-functionalized mPEG can bind to an antibody that is modified to create sulfhydral groups for coupling to the mPEG after functionalized PEG NPs are formed. Hultman et al teach that mPEG 2000 or mPEG 5000 are useful because they are better at resisting nonspecific binding of proteins in vivo and have longer circulation times.  Hultman et al teach that the mPEG 20000-maleimide molecules enable conjugation of the NPs to a wide range of compounds or biological molecules, including virtually any protein or peptide.  Hultman et al teach that these NPs can be used for drug delivery or therapeutics (See entire reference, including materials and methods section).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the thermal decomposition method taught by Tu et al (thermal decomposition of iron (III) acetylacetonate (Fe(acac)3) in MPEG at 260 degrees C for 1 hour) and the functionalized 2 kDa MPEG-maleimide taught by Hultman et al to have made functionalized PEG iron oxide NPs, and to have used these NPs to dispose the pMHC II autoimmune-relevant complexes taught by the primary art reference thereon.
One of ordinary skill in the art would have been motivated to do this in order to produce NPs for investigation of expansion or induction of autoregulatory Tregs in vitro or in vivo, as is taught by the primary art reference to have great potential in treatment of autoimmune diseases, particularly in light of the teaching of the primary art reference that small iron oxide NPs are suitable for such purposes, the teaching of Tu et al of a thermal decomposition method for making small iron oxide NPs, and the advantages taught by Hultman et al of using 2 kDa MPEG-maleimide and that it enables conjugation of NPs to virtually any protein. 
With regard to the limitations recited in instant claim 27 (stability at about 4 degrees C in PBS without any datable degradation or aggregation), claim 28 (stability for at least 6 months), claims 29 and 31 (purification with magnetic columns), Tu et al teach that the NPs did not exhibit precipitation after standing for 1 month and there was no change in hydrodynamic size, indicating that the NPs have good colloidal stability in physiological buffers [like PBS] (e.g., section 3.4, abstract) and that the NPs were collected with a magnet (e.g., section 2.2).  Therefore, the claimed method appears to be similar to the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
13.  Claims 20-23, 25-29, 31-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Clemente-Casares et al (J. Mol. Med. 2011, 89: 733-742) in view of Miguel-Sanchez (Chem. Mater. 2011,23: 2795-2802), CAPLUS Accession Number 2012:417656 (2012), Tu et al (Colloids and Surfaces, 8/16/2013, 436: 854-861) and Hultman et al (ACSNano, 2008, 2(3): 477-484).
Clemente-Casares et al teach that systemic delivery of NPs coated with peptide/MHC molecules relevant to T1D autoimmunity triggered the expansion of cognate memory autoregulatory, disease-suppressing T cells and suppressed the progression of autoimmune attack against insulin-producing beta cells and restored glucose homeostasis.  Clemente-Casares et al teach that this therapeutic avenue exploits a paradigm in the progression of chronic autoimmune responses that enables the rational design of disease-specific nanovaccines capable of blunting autoimmunity in an antigen-specific manner without impairing systemic immunity, for a whole host of autoimmune diseases. Clemente-Casares et al teach that peptide/MHC (pMHC)-coated NPs would dampen autoreactive T cell responses with significantly higher efficiency than soluble pMHC complexes owing to multimeric valency, superior TCR cross-linking properties of pMHCs anchored onto small NPs (5-50 nM in diameter) which is significantly smaller in diameter than a cell, unlike the case for the artificial APCs that use micro or cell-sized particles, and protection of the NP-bound pMHC molecules from degradation which would lengthen their half-life in circulation. Clemente-Casares et al teach that pMHC-coated NPs boost disease-generated autoregulatory T cell memory.  Clemente-Casares et al teach that pMHC class II complexes can be used to blunt autoimmune responses, for example MHC class II molecules bearing PLP or MBP peptides relvant to MS in humans or EAE in a rodent model of MS.  Clemente-Casares et al teach that the agonistic and thus tolerogenic properties of pMHC complexes are proportional to their valency, hence avidity.  Clemente-Casares et al teach that iron oxide nanoparticles and pMHC complexes are devoid of toxicity for use in vivo, and that the pMHC-nanoparticle combination will therefore likely be safe.  Clemente-Casares et al teach investigating the immunoregulatory potency of pMHC-based nanovaccines be optimizing pMHC valency, nanoparticle size and density.  Clemente-Casares et al teach that these pMHC-NPs can also be used to induce, maintain, or enhance the suppressive function of expanded pools of autoregulatory T cells.
Clemente-Casares et al do not teach wherein the iron oxide nanoparticles are made by a method comprising thermally decomposing iron acetyl acetonate in the presence of functionalized PEG molecules to obtain functionalized PEG iron oxide nanoparticles, wherein the thermal decomposition occurs at a temperature from about 80 to about 300 degrees C, and contacting the functionalized PEG iron oxide NPs with the pMHC.  
Miguel-Sancho et al teach the production of water soluble iron oxide nanoparticles (NP) by a method comprising thermal decomposition of iron aceytalacetonate in the presence of PEG or another ethylene glycol polymer, including functionalized tri-ethylene glycol (TREG), for later antibody conjugation, at high temperatures, for example around 180-190 degrees C or optionally followed by 280 degrees C for one hour, and including wherein the NP were further modified to improve stability, and wherein the NP were purified using a magnetic column.  Miguel-Sancho et al teach that temperatures of around 180-190 degrees C is required to achieve the decomposition of the iron acetylacetonate.  Miguel-Sancho et al teach that the average particle size was about 5 nM (4.8 nm with 2 nm SD) or about 15.7 nm hydrodynamic size; however, the (TREG) polymer-NPs that were exemplified formed moderate degree of magnetic aggregates when dispersed in PBS, though they were spherical and uniform in size and well dispersed after preparation (see entire reference, especially introduction and experimental sections).
CAPLUS Accession Number 2012:417656 teaches that iron oxide particles synthesized by thermal decomposition of iron (III) acetylacetonate using MPEG (i.e., methoxy-PEG) as a solvent, reducing agent and modifying agent produced NPs of about 10.1 nm diameter that exhibit a longer dispersion time (for more than 60 days) in deionized water than those produced using TREG.
Tu et al (Colloids and Surfaces, 8/16/2013, 436: 854-861) teach preparation of superparamagnetic iron oxide nanoparticles (i.e., NPs that are termed SPIONs) by thermal decomposition of iron (III) acetylacetonate (Fe(acac)3) in MPEG (i.e., methoxy-PEG) at 260 degrees C for 1 hour, wherein the NPs were collected with a magnet. Tu et al teach that the NPs were 8.8 nm in size, 26-28 nm in hydrodynamic size.  (See entire reference, especially abstract, introduction and section 2.2.)
Hultman et al (ACSNano, 2008, 2(3): 477-484) teach Fe2O3 iron oxide NPs having a core diameter of 5 nm and a final coated diameter of 10 nm, wherein the NPs comprise 2 kDa methoxy-poly(ethylene glycol) (mPEG)-maleimide, whereby the maleimide-functionalized mPEG can bind to an antibody that is modified to create sulfhydral groups for coupling to the mPEG after functionalized PEG NPs are formed. Hultman et al teach that mPEG 2000 or mPEG 5000 are useful because they are better at resisting nonspecific binding of proteins in vivo and have longer circulation times.  Hultman et al teach that the mPEG 20000-maleimide molecules enable conjugation of the NPs to a wide range of compounds or biological molecules, including virtually any protein or peptide.  Hultman et al teach that these NPs can be used for drug delivery or therapeutics (See entire reference, including materials and methods section).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the thermal decomposition method taught by Tu et al or Miguel-Sancho et al, or CAPLUS Accession Number 2012:417656 (thermal decomposition of iron (III) acetylacetonate (Fe(acac)3), but using the functionalized 2 kDa MPEG-maleimide taught by Hultman et al, in order to produce functionalized PEG iron oxide NPs, and to have used these NPs to dispose the pMHC II autoimmune-relevant complexes taught by the primary art reference thereon.
One of ordinary skill in the art would have been motivated to implement this method in order to produce NPs for investigation of expansion or induction of autoregulatory Tregs in vitro or in vivo, as is taught by the primary art reference to have great potential in treatment of autoimmune diseases, particularly in light of the teaching of the primary art reference that small iron oxide NPs are suitable for such purposes, the teaching of Tu et al or of a thermal decomposition method for making small iron oxide NPs, and the advantages taught by Hultman et al of using 2 kDa MPEG-maleimide and that it enables conjugation of NPs to virtually any protein. 
With regard to the limitations recited in instant claim 27 (stability at about 4 degrees C in PBS without any datable degradation or aggregation), claim 28 (stability for at least 6 months), claims 29 and 31 (purification with magnetic columns), Tu et al teach that the NPs did not exhibit precipitation after standing for 1 month and there was no change in hydrodynamic size, indicating that the NPs have good colloidal stability in physiological buffers [like PBS] (e.g., section 3.4, abstract) and that the NPs were collected with a magnet (e.g., section 2.2).  Therefore, the claimed method appears to be similar to the method of the prior art absent a showing of unobvious differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

14.  Claim 20 is objected to because of the following informality:  the claim recites “a)” at line 2, but no other letters such as ‘b).  Appropriate correction is required.

15.  Claim 24 is objected to as being dependent upon a rejected base claim (20) and a rejected intervening claim (23), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644